UNITED STATES COURT OF APPEALS
                                 FIFTH CIRCUIT

                                 _________________

                                    No. 96-10102

                                 (Summary Calendar)
                                  _________________


               UNITED STATES OF AMERICA,


                                       Plaintiff-Appellee,

               versus


               IRWIN I. GROSSMAN, also known as Ira,


                                       Defendant-Appellant.



               Appeal from the United States District Court
                    For the Northern District of Texas
                             (3:95-CV-0227-H)

                                   July 17, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Irwin I. Grossman appeals the district court’s denial of his
motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C.    §    2255.    grossman    argues   that   his   convictions   violate

principles       of     double    jeopardy   because      the   indictment   was

multiplicious and that counsel was ineffective for failing to

challenge the indictment in the district court and on direct

appeal.       We have reviewed the record and find no reversible error.

     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
Accordingly, we affirm for essentially the reasons adopted by the

district court. See Grossman v. United States, No. 3:95-CV-0227-H,

3:92-CR-250-H (N.D. Tex. Jan. 2, 1996).

     AFFIRMED.




                               -2-